   Case 19-12153-amc        Doc 19 Filed
                             UNITED      10/04/19
                                    STATES         Entered COURT
                                             BANKRUPTCY     10/04/19 09:33:48                  Desc Main
                                   Document
                         FOR THE EASTERN        Page
                                          DISTRICT OF1 PENNSYLVANIA
                                                       of 1

In re                                                  :        Chapter 13

CAREN M. EDDINGTON
     Debt0r(s)
                                                                Bankruptcy N0. 19—12153AMC


                        ORDER CONFIRMING PLAN UNDER CHAPTER                          13


   AND NOW, this [1/ H(Ely of October , 2019 consideration of the plan submitted by the debtor under
Chapter 13 of title 11 U.S.C. and the standing trustee's report which has been ﬁled; and it appearing that
     A. a meeting of creditors upon notice pursuant to 11 U.S.C. 341 (a) and a conﬁrmation hearing upon
notice having been held;
     B. the plan complies with the provisions of 11 U.S.C. 1322 and 1325 and with other applicable
provision of title 11 U.S.C.;
     C. any fee, charge or amount required under chapter 13 of title 28 or by the plan, to be paid before
conﬁrmation, has been paid;
     D. the plan has been proposed in good faith and not by any means forbidden by law;
     E. the value, as of the effective date of the plan, of property to be distributed under the plan on account
of each allowed unsecured claim is not less than the amount that would be paid on such claim if the estate
of the debtor were liquidated under chapter 7 of title 11 on such date;
     F.   with respect to each allowed secured claim provided for by the plan-
          (1) the holder of such claim has accepted the plan;
          (2) (a) the plan provides that the holder of such claim retain the lien securing such claim, and
               (b) the value, as of the effective date of the plan, of property to be distributed under the plan
                     on account of such claims is not less than the allowed amount of such claim; or
          (3) the debtor has agreed to surrender or has surrendered the property securing such claim to such
holder of tha claim; and
     G. the debtor will be able to make all payments under the plan and to comply with the plan;
     WHEREFORE, it is ORDERED:
     1.   that the plan is CONFIRMED
     2.   that pursuant to 11 U.S.C. 1327 the provisions of the conﬁrmed plan bind the debtor and each of
the creditors of the debtor, whether or not the claim of such creditor is provided for by the plan, and Whether
or not said creditor has objected to, has accepted or has rejected the plan; and
     3.   that all property of the estate, including any income, earnings, other property which may become
a part of the estate during the administration of the case which property is not proposed, or reasonably
contemplated, to be distributable to claimants under the plan shall revest in the debtor(s); provided, however,
that no property received by the trustee for the purpose of distribut' n under the plan shall revest in the
debtor except to the extent that such property may be in excess           th amount naeded to pay in full all
allowed claims as provided in the plan.


                                                             Honoké’blé’ Ashely M. Cha‘ﬁ’
                                                           United States Bankruptcy Judge
